Case: 3:20-cv-50375 Document #: 1-1 Filed: 09/30/20 Page 1 of 7 PagelD #:7

CZ
CSC

 

JWG / ALL
2 ‘i T ittal Number: 21960825
Notice of Service of Process “Date Processed: 08/31/2020
Primary Contact: Amanda Ratliff
Menard, Inc.

5101 Menard Dr
Eau Claire, WI 54703-9604

 

Electronic copy provided to: Andrew Akey

Kacie Bertrand

Ashley Aubart
Entity: Menard, Inc.

Entity ID Number 0033810
Entity Served: Menard, Inc.
Title of Action: Nabil Keedi vs. Menard, Inc.
Document(s) Type: Summons/Complaint
Nature of Action: Personal Injury
Court/Agency: Winnebago County Circuit Court, IL
Case/Reference No: 2020-L-0000307
Jurisdiction Served: Illinois
Date Served on CSC: 08/31/2020
Answer or Appearance Due: 12/02/2020
Originally Served On: CSC
How Served: Personal Service
Sender Information: Mark D. Brynteson

815-394-1776

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action,

To avoid potential delay, please do not send your response to CSC
251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com

EXHIBIT

 
Case: 3:20-cv-50375 Document #: 1-1 Filed: 09/30/20 Page 2 of 7 PagelD #:8

STATE OF ILLINOIS
IN THE CIRCUIT COURT OF THE 17th JUDICIAL CIRCUIT
COUNTY OF WINNEBAGO
Nabil Keedi
Plaintiff,
At Law
v. Case No. 2020-L-0000307
Menard, Inc. In excess of $50,000.00
Defendant.

SUMMONS

 
      
   

  

To Defendant: Menard, Inc.
c/o Prentice Hall Corporation.
801 Adlai Stevenson Drive

Springfield, IL 62703

YOU ARE SUMMONED and required to file an answer to the complaint i in this case, a copy of
which is attached hereto, or otherwise file your appearance in the Office of the Clerk of this Court at the
Winnebago County Courthouse Building located at 400 West State Street in Rockford, Illinois, within 30
days after service of this summons, not counting the day of service. IF YOU FAIL TO DO SO, A
JUDGEMENT OR DECREE BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF

INTHE COMPLAINT. cic , December 2, 2020 at 9:00 AM in Courtroom 426

THIS CASE JS SET FOR A CASE MANAGEMENT CONFERENCE IN COURTROOM ___ ON

AT F .M. FAILURE TO APPEAR MAY RESULT IN THE CASE
BEING DISMISSED OR AN ORDER OF DEFAULT BEING ENTERED.

To the Officer:

This summons must be returned by the officer or other person to whom it was given for service, with endorsement of
service fees, if any, immediately after service. If service cannot be made, summons shall be returned so endorsed.

 

 

fgg a OEE . 3/28/2020
i (Py DATE:
. \ = %

(SEAL OF COURT) | xt? an
12 £/\ A = Ceres iii.
334 ae SSF Thomas ein,cx C
Ko sds 4. He ark of Court

“teat mnie BY:
{Panay Deputy tterk

| Electronfeally issued Document 1D:
t

 

(LU UG lisciicu vy ULLICEL Ol Copy ie will Deienuant
or other person)
Attomeys for Plaintiff .

Mark D. Brynteson #6278824

Tyler M. Crosby #6323771

American Law Firm

475 Executive Parkway

Rockford, IL 61107

Office: 815-394-1776 ; .
Email: eservice@theamericanlawfirm.com AUG 3 2620

 
Case: 3:20-cv-50375 Document #: 1-1 Filed: 09/30/20 Page 3 of 7 PagelD #:9

““ELECTRONICALLY FILED**

DOC ID: 10272559

STATE OF ILLINOIS GASE NO: 2020-L-0000307
IN THE CIRCUIT COURT OF THE 17th JUDICIAL CIRCUEY TG. bepuTY 7
COUNTY OF WINNEBAGO ‘

Nabil Keedi

Plaintiff,

At Law

Vv. ; Casé No.
Menard, Inc. 2020-L-0000307

Defendant.

COMPLAINT

NOW COMES the Plaintiff, Nabil Keedi , by and through his attorney, American Law Firm ; and
for his Complaint against Defendant, Menard, Inc., he states as follows:

1. That at all times pertinent hereto the Plaintiff, Nabil Keedi, is a resident of the City of
Rockford, Illinois, County of Winnebago and State of Illinois.

a On or about February 7, 2019, and at all times pertinent hereto, the Defendant, Menard,
Inc,, was a duly licensed Illinois corporation, existing pursuant to the laws of the State of Illinois.

Br That at the aforesaid time and place, and for a long time prior thereto, the Defendant owned
or possessed or operated or managed or maintained or controlled and/or had a duty to.own, possess, operate,
manage, maintain and control, both directly and indirectly, individually and through its agents, servants and
employees, a certain building located at 1600 West Lane Road, Machesney Park, County of Winnebago,
State of Illinois (hereinafter “Premises”) .

4. That at the aforesaid time and place, and at all times pertinent hereto, the Defendant, made
said Premises available to the general public and said business was, in fact, used by the general public.

5. That at the aforesaid time and place, and at all times pertinent hereto, Defendant invited and
allowed Plaintiff to enter said Premises and Plaintiff was, in fact, lawfully on said Premises.

6. That at the aforesaid time and place, and at all times pertinent hereto, the Plaintiff was an
intended and permitted user of the Premises owned by the Defendant.

7. That at all times pertinent hereto, the Plaintiff was in the exercise ofall due care and caution
for his own safety and the safety of others; that care being commensurate with his age, intellect, mental and
physical capacities/abilities ma the physical circumstances existing at such time and place.

8. On or about February 7, 2019, and at all times pertinent, there existed on the floor of an aisle
Case: 3:20-cv-50375 Document #: 1-1 Filed: 09/30/20 Page 4 of 7 PagelD #:10

of the aforesaid premises an unnatural accumulation of a foreign substance, including but not necessarily
limited to a box of merchandise (“dangerous condition”), that posed an unreasonable risk of harm to those
lawfully on the premises, including the Plaintiff.

9. On or about February 7, 2019, and at all times pertinent, the Defendant, Menard, Inc.,
knew or should have known that the dangerous condition, of its surface created an unreasonable risk of
harm to those lawfully on the premises, including the Plaintiff.

10. That the aforesaid unreasonable dangerous condition was present at said Premises
consequential to the negligence of the Defendant as hereinafter set forth.

iL, That at the aforesaid time and place, and at all times pertinent hereto, the Defendant had
actual and/or constructive notice of the existence of the aforesaid unreasonably dangerous condition.

. 12. That at the aforesaid time and place, and at all times pertinent hereto, the Defendant had
either actual or constructive notice that its failure to either remedy or repair the aforesaid unreasonably
dangerous condition, resulted in a high probability that others lawfully upon said Premises, including the
Plaintiff, would suffer serious physical harm as a result of the aforesaid unreasonably dangerous condition.

"13. That at the aforesaid time and place, and at all relevant times herein, the defendant owed a
duty to the Plaintiff, and to the public generally, to refrain from negligent conduct which would endanger
the safety of the Plaintiff, said duty included, but was not limited to, refraining from a negligence standard
of care in the remedy, repair and maintenance of said Premises in order to guard against foreseeable injuries
to third parties proximally caused by the aforesaid unreasonably dangerous condition.

14. That on or about February 1, 2019, the Plaintiff, Nabil Keedi, was a patron of the
Defendant's, Menard, Inc., inside of the building located at 1600 West Lane Road in the City of Machesney
Park, County of Winnebago and State of Illinois.

15. On or about February 7, 2019, and at all times pertinent, the Defendant Menard, Inc.., knew
or should have known that the Plaintiff, would be unable to discover the existence of the dangerous
condition, and or Plaintiff would otherwise become distracted by the Defendant’s advertising and displaying
brightly colored items for sale, located at eye level on the shelve, with hopes and expectations that they might
be purchased, and that said foreign substance constituted an unreasonable risk of harm to him. See Bulduk
v. Walgreen Co., 2015 IL App (1) 150166-B, 407 Ill. Dec. 543, 63 N.E.3d 975, 981 (which held that
defendant had a duty to protect customers from large cleaning machines on the store floor, even if it is an
open and obvious danger because. “her focus on finding the cosmetic items she wanted to purchase distracted

her from noticing the danger the machine posed”).
Case: 3:20-cv-50375 Document #: 1-1 Filed: 09/30/20 Page 5 of 7 PagelD #:11

16. At the aforesaid time and place, the Plaintiff, was caused to trip and fall on the above
noted dangerous condition including, but not necessarily limited to a box of merchandise, causing the
Plaintiff to sustain serious injuries.

17. At the aforesaid time and place, the Defendant, Menard, Inc., committed one or more of

the following negligent acts and/or omissions:

a. Caused a hazardous condition to exist on the floor of its premises;

b. Failed to properly remove the hazardous condition from on the floor of its
premises;

. Failed to warn those lawfully on the premises, including the Plaintiff, of the -

"existence of the hazardous condition on its premises;

d. Failed to properly discover the existence of the hazardous condition on the floor
of its premises;

ei Failed to properly inspect its premises to detect the presence of the hazardous
condition on its premises;

f. Distracted plaintiff; and

g. Allowed a foreign substance including, but not necessarily limited to, a box of

merchandise, to remain on the floor of its premises so long as to constitute an

unreasonable risk of harm to those lawfully on the premises, including the
Plaintiff.

18. As a direct and proximate result of one or more of the aforesaid negligent acts and/or
omissions of the Defendant, Menard, Inc., the Plaintiff, sustained injuries temporary and permanent
including, but not limited to his right hand, right shoulder and left knee; Plaintiff was caused to endure great
pain and suffering and will be caused to endure great pain and suffering in the future; Plaintiff was at
increased risk of future injury; Plaintiff was caused to lose his ability to engage in a normal life; Plaintiff was
required to expend large sums of money in the care and treatment of his injuries; Plaintiff was caused to
incur out-of-pocket expenses; and Plaintiff was precluded from engaging in his normal affairs, activities and
employment, all to his damage in a sum in excess of Fifty Thousand Dollars ($50,000.00).

WHEREFORE, Plaintiff, Nabil Keedi, prays for judgment against Defendant, Menard, Inc.,, for

such sum in excess of $50,000.00 as will adequately compensate him for the injuries and damages set forth

above herein plus the costs of this action.
Case: 3:20-cv-50375 Document #: 1-1 Filed: 09/30/20 Page 6 of 7 PagelD #:12

Respectfully submitted,

on Mad d- Raywhescn

One of the Attomeys for Plaintiff

Attomeys for Plaintiff

Mark D. Brynteson #6278824

Tyler M. Crosby #6323771

American Law Firm

475 Executive Parkway

Rockford, IL 61107

Office: 815-394-1776

Fax: 815-394-1955

Email: eservice@theamericanlawfirm.com
Case: 3:20-cv-50375 Document #: 1-1 Filed: 09/30/20 Page 7 of 7 PagelD #:13

“ELECTRONICALLY FILED**

DOC ID: 10272559
: STATE OF ILLINOIS CASE NO: 2020-L-0000307
IN THE CIRCUIT COURT OF THE 17th JUDICIAL CIRCUR(, '22/2020 3:00 Pm
COUNTY OF WINNEBAGO

Nabil Keedi

Plaintiff,

At Law

Vv. Case No.
Menard, Inc 2020-L-0000307

Defendant.

RULE 222(b) AFFIDAVIT OF ATTORNEY MARK D. BRYNTESON

STATE OF ILLINOIS )

8S
COUNTY OF WINNEBAGO  )

On this day, the Affiant, Mark D. Brynteson, personally appeared before me the undersigned notary
public, after first being duly sworn, deposes and says:

1, That I am over the age of 18, suffer no legal disabilities, have personal knowledge of the

facts set forth below, and completely competent to testify; and,
2. That I am the attorney for the Plaintiff, Nabil Keedi, in the above en-titled cause.
aI That the claim for total damages in this matter does exceed $50,000.00.

FURTHER AFFIANT SAYETH NOT.

     

‘Mark D. Brynteson
Subscribed and sworn to before me

on Friday, August 28, 2020.

; BRITTANY MATZ
Bs aa ae NOTARY PUBLIC - STATE OF ILUKOIS

MY COMMISSION EXPIRESSO7/1424
Attorneys for Plaintiff —

Mark D, Brynteson #6278824

Tyler M. Crosby #6323771

American Law Firm

475 Executive Parkway

Rockford, IL 61107

Office: 815-394-1776

Fax: 815-394-1955

Email: eseryice@theamericanlawfirm.com

 

 

 

 
